IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. PD-482-13



                    ALEX TERRELDEVON JACKSON, Appellant

                                            v.

                               THE STATE OF TEXAS



           ON STATE’S PETITION FOR DISCRETIONARY REVIEW
              FROM THE FOURTEENTH COURT OF APPEALS
                           HARRIS COUNTY



      Per curiam.

                                     OPINION


      Appellant was initially placed on deferred adjudication probation. When his guilt was

adjudicated, he was convicted of aggravated assault and sentenced to 7 years in prison. On

appeal, he argued that the evidence was insufficient to support the $279 in court costs

assessed against him in the judgment.   The Court of Appeals agreed, relying on its own
                                                                             JACKSON- 2


opinion in Johnson v. State, 389 S.W.3d 513 (Tex. App. – Houston [14th Dist.] 2012).

Jackson v. State, No. 14-12-00758-CR, 2013 Tex. App. LEXIS 3196 (Tex. App. – Houston

[14th Dist.] March 26, 2013) (not designated for publication).

       The State has filed a petition for discretionary review of this decision. We recently

handed down our opinion in Johnson v. State, No. PD-0193-13, 2014 Tex. Crim. App.

LEXIS 240 (Tex. Crim. App. February 26, 2014), in which we set forth a roadmap for

resolving questions regarding court costs. See also Cardenas v. State, No. PD-0733-13, 2014

Tex. Crim. App. LEXIS 236 (Tex. Crim. App. February 26, 2014); Perez v. State, No. PD-

0498-13, 2014 Tex. Crim. App. LEXIS 269 (Tex. Crim. App. March 12, 2014).

       The Court of Appeals in the instant case did not have the benefit of our opinions in

Johnson and Perez. Accordingly, we grant the State’s petition for discretionary review,

vacate the judgment of the Court of Appeals, and remand this case to the Court of Appeals

in light of our opinions in Johnson and Perez. No motion for rehearing will be entertained.




DATE DELIVERED: April 16, 2014

DO NOT PUBLISH